Title: To Thomas Jefferson from James Bowdoin, 23 November 1804
From: Bowdoin, James
To: Jefferson, Thomas


                  
                     Sir,
                     Boston Nov. 23. 1804.
                  
                  I should be insensible to the marked & distinguished notice, you have been pleased to take of me, in nominating me, as one of the foreign ministers of the united States, did I not avail myself of the earliest opportunity, to thank you for your condescension & politeness, in thus thinking of me.—
                  Should it Sir, not meet the sanction of the Senate or should I, from ill-health, or other cause, find myself under the necessity of declining the honour of the appointment, I shall ever feel grateful to you, for this mark of distinction. My Health Sir, has been very indifferent for sometime past, & for these last six weeks, I have been quite unwell. I hope, Sir, that yr. appointment will not require an immediate attendance at the seat of Government, for such is the present state of my health, that I am satisfied, my Physcian will absolutely prohibit me, from suddenly undertaking so long a Journey. A Voyage to Europe would probably contribute to my general Health, but whether the public business will allow of any delay, is a question, I am quite unable to determine—
                  Permit me, Sir, to say, that under every circumstance of the case, I shall always feel an unalterable attachment to your Person, character & Administration.
                  Permit me, Sir, before I close my Letter, to particularly thank you for nominating Mr. Erving, as Secretary of Legation to the court of Madrid. He is a man of Talents, my Relation & particular Friend. 
                  Believe me with the highest consideration & esteem, very respectfully, Sir, Your much obliged & faithful hble Servant
                  
                     James Bowdoin 
                     
                  
               